UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] AtOctober 31, 2013 there were 5,268 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended Nine months ended September 30, September 30, Operating Revenues $ Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense Equity in net income of affiliates 91 Other income (expense) – net 50 47 Total other income (expense) Income Before Income Taxes Income tax expense Net Income Less: Net Income Attributable to Noncontrolling Interest Net Income Attributable to AT&T $ Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share Attributable to AT&T $ Weighted Average Number of Common Shares Outstanding – Basic (in millions) Weighted Average Number of Common Shares Outstanding – with Dilution (in millions) Dividends Declared Per Common Share $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Dollars in millions (Unaudited) Three months ended Nine months ended September 30, September 30, Net income $ Other comprehensive income, net of tax: Foreign Currency: Translation adjustment (includes $(1), $0, $(2) and $0 attributable to noncontrolling interest), net of taxes of $(21), $33, $(86) and $109 57 Reclassification adjustment included in net income, net of taxes of $0, $0, $19 and $0 - - 34 - Available-for-sale securities: Net unrealized gains (losses), net of taxes of $38, $31, $84 and $58 69 59 Reclassification adjustment realized in net income, net of taxes of $(2), $(28), $(7) and $(34) Cash flow hedges: Net unrealized gains (losses), net of taxes of $171, $126, $286 and $68 Reclassification adjustment included in net income, net of taxes of $4, $4, $12 and $11 7 8 22 21 Defined benefit postretirement plans: Net unrealized gains (losses) from equity method investees arising during period, net of taxes of $0, $0, $0 and $(29) - - - Reclassification adjustment included in net income, net of taxes of $0, $0, $5 and $0 - - 8 - Amortization of net prior service credit included in net income, net of taxes of $(109), $(84), $(327) and ($255) Other - - - Other comprehensive income (loss) 44 Total comprehensive income Less: Total comprehensive income attributable to noncontrolling interest Total Comprehensive Income Attributable to AT&T $ See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts September 30, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $491 and $547 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, plant and equipment Less: accumulated depreciation and amortization Property, Plant and Equipment – Net Goodwill Licenses Customer Lists and Relationships – Net Other Intangible Assets – Net Investments in and Advances to Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders’ Equity Common stock ($1 par value, 14,000,000,000 authorized at September 30, 2013 and December 31, 2012: issued 6,495,231,088 at September 30, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Treasury stock (1,214,987,626 at September 30, 2013 and 913,836,325 at December 31, 2012, at cost) Accumulated other comprehensive income Noncontrolling interest Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions (Unaudited) Nine months ended September 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates Provision for uncollectible accounts Deferred income tax expense and noncurrent unrecognized tax benefits Net (gain) loss from sale of investments, net of impairments Changes in operating assets and liabilities: Accounts receivable Other current assets Accounts payable and accrued liabilities Retirement benefit funding - Other - net Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures: Capital expenditures Interest during construction Acquisitions, net of cash acquired Dispositions Sales (purchases) of securities, net - Return of advances to and investments in equity affiliates - Other Net Cash Used in Investing Activities Financing Activities Net change in short-term borrowings with original maturities of three months or less - Issuance of other short-term borrowings - Repayment of other short-term borrowings - Issuance of long-term debt Repayment of long-term debt Purchase of treasury stock Issuance of treasury stock Dividends paid Other 98 Net Cash Used in Financing Activities Net decrease in cash and cash equivalents Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Cash paid during the nine months ended September 30 for: Interest $ $ Income taxes, net of refunds $ $ See Notes to Consolidated Financial Statements. 5 AT&T INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Dollars and shares in millions except per share amounts (Unaudited) September 30, 2013 Shares Amount Common Stock Balance at beginning of year $ Issuance of stock - - Balance at end of period $ Additional Paid-In Capital Balance at beginning of year $ Issuance of treasury stock Share-based payments Balance at end of period $ Retained Earnings Balance at beginning of year $ Net income attributable to AT&T ($2.09 per diluted share) Dividends to stockholders ($1.35 per share) Balance at end of period $ Treasury Stock Balance at beginning of year $ Repurchase of common stock Issuance of treasury stock 11 Balance at end of period $ Accumulated Other Comprehensive Income Attributable to AT&T, net of tax Balance at beginning of year $ Other comprehensive income attributable to AT&T 46 Balance at end of period $ Noncontrolling Interest Balance at beginning of year $ Net income attributable to noncontrolling interest Distributions Acquisitions of noncontrolling interests 23 Translation adjustments attributable to noncontrolling interest, net of taxes Balance at end of period $ Total Stockholders’ Equity at beginning of year $ Total Stockholders’ Equity at end of period $ See Notes to Consolidated Financial Statements. 6 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Dollars in millions except per share amounts NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of PresentationThroughout this document, AT&T Inc. is referred to as “AT&T,” “we” or the “Company.” We believe that these consolidated financial statements include all adjustments, consisting only of normal recurring accruals, that are necessary to present fairly the results for the presented interim periods. The results for the interim periods are not necessarily indicative of those for the full year. You should read this document in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2012. The consolidated financial statements include the accounts of the Company and our majority-owned subsidiaries and affiliates. Our subsidiaries and affiliates operate in the communications services industry both domestically and internationally, providing wireless communications services, traditional wireline voice services, data/broadband and Internet services, video services, telecommunications equipment, managed networking and wholesale services. All significant intercompany transactions are eliminated in the consolidation process. Investments in partnerships and less than majority-owned subsidiaries where we have significant influence are accounted for under the equity method. Earnings from certain foreign equity investments accounted for using the equity method are included for periods ended within up to one month of our period end. We also record our proportionate share of our equity method investees’ other comprehensive income (OCI) items, including actuarial gains and losses on pension and other postretirement benefit obligations. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of probable losses and expenses. Actual results could differ from those estimates. Certain amounts have been reclassified to conform to the current period’s presentation. Stock Repurchase ProgramIn May 2013, we completed a repurchase authorization that was approved by our Board of Directors in July 2012. In March 2013, our Board of Directors authorized the repurchase of up to an additional 300 million shares of our common stock. During the first nine months of 2013, we repurchased 312 million shares for $11,134 under these authorizations. At September 30, 2013, we had 216 million shares remaining under the March 2013 authorization. The authorization has no expiration date. 7 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 2. EARNINGS PER SHARE A reconciliation of the numerators and denominators of basic earnings per share and diluted earnings per share for net income attributable to AT&T for the three and nine months ended September 30, 2013 and 2012, is shown in the table below: Three months ended Nine months ended September 30, September 30, Numerators Numerator for basic earnings per share: Net income $ Net income attributable to noncontrolling interest Net income attributable to AT&T Dilutive potential common shares: Share-based payment 3 3 9 9 Numerator for diluted earnings per share $ Denominators (000,000) Denominator for basic earnings per share: Weighted average number of common shares outstanding Dilutive potential common shares: Share-based payment 16 21 17 21 Denominator for diluted earnings per share Basic earnings per share attributable to AT&T $ Diluted earnings per share attributable to AT&T $ At September 30, 2013 and 2012, we had issued and outstanding options to purchase approximately 12 million and 18 million shares of AT&T common stock. For the quarter ended September 30, 2013 and 2012, the exercise prices of 3 million and 2 million shares were above the market price of AT&T stock for the respective periods. Accordingly, we did not include these amounts in determining the dilutive potential common shares. At September 30, 2013 and 2012, the exercise prices of 9 million and 16 million vested stock options were below market price. 8 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 3. OTHER COMPREHENSIVE INCOME Changes in the balances of each component included in accumulated OCI for the nine months ended September 30, 2013, are presented below. All amounts are net of tax and exclude noncontrolling interest. At September 30, 2013 and for the period ended: Foreign Currency Translation Adjustment Net Unrealized Gain (Loss) on Available- for-Sale Securities Net Unrealized Gains (Losses) on Cash Flow Hedges Defined Benefit Postretirement Plans Accumulated Other Comprehensive Income Balance as of January 1, 2013 $ Other comprehensive income (loss) before reclassifications - Amounts reclassified from accumulated OCI 34 1 2 22 3 4 Net other comprehensive income (loss) 46 Balance as of September 30, 2013 $ 1 Pre-tax translation loss reclassifications are included in Other income (expense) - net in the consolidated statements of income. 2 Realized gains are included in Other income (expense) - net in the consolidated statements of income. 3 Realized (gains) losses are included in interest expense in the consolidated statements of income. See Note 6 for additional information. 4 The amortization of prior service credits associated with postretirement benefits, net of amounts capitalized as part of construction labor, are included in Cost of services and sales and Selling, general and administrative in the consolidated statements of income (see Note 5).Actuarial loss reclassifications related to our equity method investees are included in Other income (expense) - net in the consolidated statements of income. NOTE 4. SEGMENT INFORMATION Our segments are strategic business units that offer different products and services over various technology platforms and are managed accordingly. We analyze our operating segments based on segment income before income taxes. We make our capital allocation decisions based on the strategic needs of the business, needs of the network (wireless or wireline) provided services, and demands to provide emerging services to our customers. Actuarial gains and losses from pension and other postretirement benefits, interest expense and other income (expense) – net, are managed only on a total company basis and are, accordingly, reflected only in consolidated results. Therefore, these items are not included in each reportable segment’s results. The customers and long-lived assets of our reportable segments are predominantly in the United States. We have three reportable segments: (1)Wireless, (2)Wireline and (3)Other. Our operating results prior to May 9, 2012, also included our Advertising Solutions segment, which was subsequently sold. The Wireless segment uses our nationwide network to provide consumer and business customers with wireless data and voice communications services. This segment includes our portion of the results from our mobile payment joint venture marketed as the Isis Mobile WalletTM (ISIS), which is accounted for as an equity method investment. The Wireline segment uses our regional, national and global network to provide consumer and business customers with data and voice communications services, AT&T U-verse® high-speed broadband, video and voice services and managed networking to business customers. Additionally, commissions on sales of satellite television services offered through our agency arrangements are included in the segment. The Other segment includes our portion of the results from our international equity investment, our equity interest in YP Holdings LLC (YP Holdings), and costs to support corporate-driven activities and operations. Also included in the Other segment are impacts of corporate-wide decisions for which the individual operating segments are not being evaluated, including interest costs and expected return on plan assets for our pension and postretirement benefit plans. 9 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts In the following tables, we show how our segment results are reconciled to our consolidated results reported. For the three months ended September 30, 2013 Advertising Consolidated Results Wireless Wireline Solutions Other Consolidations Data $ $ $ - $ - $ - $ Voice, text and other - - - Equipment and other - 8 - Total segment operating revenues - 8 - Operations and support expenses - - Depreciation and amortization expenses - 4 - Total segment operating expenses - - Segment operating income (loss) - 16 - Interest expense - Equity in net income (loss) of affiliates - - - 91 Other income (expense) – net - 50 50 Segment income (loss) before income taxes $ $ $ - $ $ $ For the nine months ended September 30, 2013 Advertising Consolidated Results Wireless Wireline Solutions Other Consolidations Data $ $ $ - $ - $ - $ Voice, text and other - - - Equipment and other - 29 - Total segment operating revenues - 29 - Operations and support expenses - - Depreciation and amortization expenses - 16 - Total segment operating expenses - - Segment operating income (loss) - - Interest expense - Equity in net income (loss) of affiliates 1 - - Other income (expense) – net - Segment income (loss) before income taxes $ $ $ - $ $ $ 10 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts For the three months ended September 30, 2012 Advertising Consolidated Results Wireless Wireline Solutions Other Consolidations Data $ $ $ - $ - $ - $ Voice, text and other - - - Equipment and other - 13 - Total segment operating revenues - 13 - Operations and support expenses - - Depreciation and amortization expenses - 8 - Total segment operating expenses - - Segment operating income (loss) - - Interest expense - Equity in net income (loss) of affiliates - - - Other income (expense) – net - 47 47 Segment income (loss) before income taxes $ $ $ - $ $ $ For the nine months ended September 30, 2012 Advertising Consolidated Results Wireless Wireline Solutions Other Consolidations Data $ $ $ - $ - $ - $ Voice, text and other - - - Equipment and other 1,049 36 - Total segment operating revenues 1,049 36 - Operations and support expenses 773 - Depreciation and amortization expenses 106 25 - Total segment operating expenses 879 - Segment operating income (loss) 170 - Interest expense - Equity in net income (loss) of affiliates - - Other income (expense) – net - Segment income (loss) before income taxes $ NOTE 5. PENSION AND POSTRETIREMENT BENEFITS Substantially all of our employees are covered by one of our noncontributory pension plans. We also provide certain medical, dental, life insurance, and death benefits to certain retired employees under various plans and accrue actuarially determined postretirement benefit costs as active employees earn these benefits. Our objective in funding these plans, in combination with the standards of the Employee Retirement Income Security Act of 1974, as amended (ERISA), is to accumulate assets sufficient to meet the plans’ obligations to provide benefits to employees upon their retirement. On September 9, 2013, we made a voluntary contribution of a preferred equity interest in AT&T Mobility II LLC (Mobility), the holding company for our wireless business, to the trust used to pay pension benefits under our qualified pension plans. The preferred equity interest had a value of $9,104 on the contribution date. The trust is entitled to receive cumulative cash distributions of $560 per annum, which will be distributed quarterly in equal amounts and will be accounted for as contributions. This preferred equity is a plan asset under ERISA and is recognized as such in the plan’s separate financial statements. However, because the preferred equity interest is not unconditionally transferable to an unrelated party, it is not included in plan assets in our consolidated financial statements. At the time of the contribution of the preferred equity interest, we made an additional cash contribution of $175 and have agreed to annual cash contributions of $175 no later than the due date for our federal income tax return for each of 2014, 2015 and 2016. These contributions combined with our existing pension assets, are essentially equivalent to the expected pension obligation at year-end. 11 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts We recognize actuarial gains and losses on pension and postretirement plan assets in our operating results at our annual measurement date of December 31, unless earlier remeasurements are required. The following table details pension and postretirement benefit costs included in operating expenses in the accompanying consolidated statements of income, expense credits are denoted with parentheses. A portion of these costs is capitalized as part of internal construction projects, providing a small reduction in the net expense recorded. Three months ended Nine months ended September 30, September 30, Pension cost: Service cost – benefits earned during the period $ Interest cost on projected benefit obligation Expected return on assets Amortization of prior service (credit) Net pension cost $ 86 $ $ $ Postretirement cost: Service cost – benefits earned during the period $ 95 $ 81 $ $ Interest cost on accumulated postretirement benefit obligation Expected return on assets Amortization of prior service (credit) Net postretirement cost $ 44 $ $ $ Combined net pension and postretirement cost $ Our combined net pension and postretirement cost decreased $100 in the third quarter and $312 for the first nine months of 2013. The decrease is driven by lower interest costs, which reflect the declining bond rates used when valued at the beginning of the year and higher amortization of prior service credits due to plan changes, including changes to retiree costs for continued healthcare coverage. This decrease is partially offset by lower expected long-term return on plan assets reflecting each plan’s asset mix and continued uncertainty in the securities markets and the U.S. economy. We also provide senior- and middle-management employees with nonqualified, unfunded supplemental retirement and savings plans. Net supplemental retirement pension benefits cost, which is not included in the table above, was $27 in the third quarter of 2013, of which $25 was interest cost, and $82 for the first nine months, of which $76 was interest cost. In 2012, net supplemental retirement pension benefits cost was $31 in the third quarter, of which $29 was interest cost, and $94 for the first nine months, of which $87 was interest cost. 12 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 6. FAIR VALUE MEASUREMENTS AND DISCLOSURE The Fair Value Measurement and Disclosure framework provides a three-tiered fair value hierarchy that gives highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that we have the ability to access. Level 2 Inputs to the valuation methodology include: · Quoted prices for similar assets and liabilities in active markets. · Quoted prices for identical or similar assets or liabilities in inactive markets. · Inputs other than quoted market prices that are observable for the asset or liability. · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. · Fair value is often based on developed models in which there are few, if any, external observations. The fair value measurements level of an asset or liability within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used should maximize the use of observable inputs and minimize the use of unobservable inputs. The valuation methodologies described above may produce a fair value calculation that may not be indicative of future net realizable value or reflective of future fair values. We believe our valuation methods are appropriate and consistent with other market participants. The use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. There have been no changes in the methodologies used since December 31, 2012. Long-Term Debt and Other Financial Instruments The carrying amounts and estimated fair values of our long-term debt, including current maturities and other financial instruments, are summarized as follows: September 30, 2013 December 31, 2012 Carrying Fair Carrying Fair Amount Value Amount Value Notes and debentures $ Commercial paper - - Bank borrowings 1 1 1 1 Investment securities The carrying value of debt with an original maturity of less than one year approximates market value. The fair value measurements used for notes and debentures are considered Level 2. 13 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts Investment Securities Our investment securities include equities, fixed income bonds and other securities. A substantial portion of the fair values of our available-for-sale securities was estimated based on quoted market prices. Investments in securities not traded on a national securities exchange are valued using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. Realized gains and losses on securities are included in “Other income (expense) – net” in the consolidated statements of income using the specific identification method. Unrealized gains and losses, net of tax, on available-for-sale securities are recorded in accumulated OCI. Unrealized losses that are considered other than temporary are recorded in “Other income (expense) – net” with the corresponding reduction to the carrying basis of the investment. Fixed income investments of $109 have maturities of less than one year, $279 within one to three years, $175 within three to five years, and $252 for five or more years. Our short-term investments (including money market securities) and customer deposits are recorded at amortized cost, and the respective carrying amounts approximate fair values. Our investment securities are recorded in “Other Assets” on the consolidated balance sheets. Following is the fair value leveling for available-for-sale securities and derivatives as of September 30, 2013 and December 31, 2012: September 30, 2013 Level 1 Level 2 Level 3 Total Available-for-Sale Securities Domestic equities $ $ - $ - $ International equities - - Fixed income bonds - - Asset Derivatives1 Interest rate swaps - - Cross-currency swaps - - Liability Derivatives1 Interest rate swaps - - Cross-currency swaps - - December 31, 2012 Level 1 Level 2 Level 3 Total Available-for-Sale Securities Domestic equities $ $ - $ - $ International equities - - Fixed income bonds - - Asset Derivatives1 Interest rate swaps - - Cross-currency swaps - - Foreign exchange contracts - 1 - 1 Liability Derivatives1 Cross-currency swaps - - 1 Derivatives designated as hedging instruments are reflected as Other assets, Other noncurrent liabilities and, for a portion of interest rate swaps, Other current assets. 14 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts Derivative Financial Instruments We employ derivatives to manage certain market risks, primarily interest rate risk and foreign currency exchange risk. This includes the use of interest rate swaps, interest rate locks, foreign exchange forward contracts and combined interest rate foreign exchange contracts (cross-currency swaps). We do not use derivatives for trading or speculative purposes. We record derivatives on our consolidated balance sheets at fair value that is derived from observable market data, including yield curves and foreign exchange rates (all of our derivatives are Level 2). Cash flows associated with derivative instruments are presented in the same category on the consolidated statements of cash flows as the item being hedged. The majority of our derivatives are designated either as a hedge of the fair value of a recognized asset or liability or of an unrecognized firm commitment (fair value hedge), or as a hedge of a forecasted transaction or of the variability of cash flows to be received or paid related to a recognized asset or liability (cash flow hedge). Fair Value Hedging We designate our fixed-to-floating interest rate swaps as fair value hedges. The purpose of these swaps is to manage interest rate risk by managing our mix of fixed-rate and floating-rate debt. These swaps involve the receipt of fixed-rate amounts for floating interest rate payments over the life of the swaps without exchange of the underlying principal amount. Accrued and realized gains or losses from interest rate swaps impact interest expense on the consolidated statements of income. Unrealized gains on interest rate swaps are recorded at fair market value as assets, and unrealized losses on interest rate swaps are recorded at fair market value as liabilities. Changes in the fair value of the interest rate swaps offset changes in the fair value of the fixed-rate notes payable they hedge due to changes in the designated benchmark interest rate and are recognized in interest expense. Gains or losses realized upon early termination of our fair value hedges are recognized in interest expense. In the nine months ended September 30, 2013 and September 30, 2012, no ineffectiveness was measured. Cash Flow Hedging Unrealized gains on derivatives designated as cash flow hedges are recorded at fair value as assets, and unrealized losses on derivatives designated as cash flow hedges are recorded at fair value as liabilities, both for the period they are outstanding. For derivative instruments designated as cash flow hedges, the effective portion is reported as a component of accumulated OCI until reclassified into interest expense in the same period the hedged transaction affects earnings. The gain or loss on the ineffective portion is recognized as other income or expense in each period. We designate our cross-currency swaps as cash flow hedges. We have entered into multiple cross-currency swaps to hedge our exposure to variability in expected future cash flows that are attributable to foreign currency risk generated from the issuance of our Euro and British pound sterling denominated debt. These agreements include initial and final exchanges of principal from fixed foreign denominations to fixed U.S. denominated amounts, to be exchanged at a specified rate, which was determined by the market spot rate upon issuance. They also include an interest rate swap of a fixed foreign-denominated rate to a fixed U.S. denominated interest rate. We evaluate the effectiveness of our cross-currency swaps each quarter. In the nine months ended September 30, 2013 and September 30, 2012, no ineffectiveness was measured. Periodically, we enter into and designate interest rate locks to partially hedge the risk of changes in interest payments attributable to increases in the benchmark interest rate during the period leading up to the probable issuance of fixed-rate debt. We designate our interest rate locks as cash flow hedges. Gains and losses when we settle our interest rate locks are amortized into income over the life of the related debt, except where a material amount is deemed to be ineffective, which would be immediately reclassified to “Other income (expense) – net” in the consolidated statements of income. Over the next 12 months, we expect to reclassify $45 from accumulated OCI to interest expense due to the amortization of net losses on historical interest rate locks. We may hedge a portion of the exchange risk involved in anticipation of highly probable foreign currency-denominated transactions. In anticipation of these transactions, we often enter into foreign exchange contracts to provide currency at a fixed rate. Some of these instruments are designated as cash flow hedges while others remain nondesignated, largely based on size and duration. Gains and losses are amortized into income in the same period the hedged transaction affects earnings, except where an amount is deemed to be ineffective, which would be immediately reclassified to “Other income (expense) – net” in the consolidated statements of income. In the nine months ended September 30, 2013 and September 30, 2012, no ineffectiveness was measured. 15 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts Collateral and Credit-Risk ContingencyWe have entered into agreements with our derivative counterparties establishing collateral thresholds based on respective credit ratings and netting agreements. At September 30, 2013, we had posted collateral of $17 (a deposit asset) and held collateral of $1,190 (a receipt liability). Under the agreements, if our credit rating had been downgraded one rating level by Moody’s Investors Service and Standards & Poor’s and two rating levels by Fitch, Inc., before the final collateral exchange in September, we would have been required to post additional collateral of $55. At December 31, 2012, we had posted collateral of $22 (a deposit asset) and held collateral of $543 (a receipt liability). We do not offset the fair value of collateral, whether the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable), against the fair value of the derivative instruments. Following is the notional amount of our outstanding derivative positions: September 30, December 31, Interest rate swaps $ $ Cross-currency swaps Foreign exchange contracts 4 51 Total $ $ Following is the related hedged items affecting our financial position and performance: Effect of Derivatives on the Consolidated Statements of Income Fair Value Hedging Relationships Three months ended Nine months ended September 30, September 30, September 30, September 30, Interest rate swaps (Interest expense): Gain (Loss) on interest rate swaps $ 9 $ ) $ ) $ ) Gain (Loss) on long-term debt (9 ) 21 78 In addition, the net swap settlements that accrued and settled in the quarters ended September 30 were offset against interest expense. Three months ended Nine months ended Cash Flow Hedging Relationships September 30, September 30, September 30, September 30, Cross-currency swaps: Gain (Loss) recognized in accumulated OCI $ Interest rate locks: Interest income (expense) reclassified from accumulated OCI into income ) Foreign exchange contracts: Gain (Loss) recognized in accumulated OCI 5 3 5 3 16 AT&T INC. SEPTEMBER 30, 2013 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 7. ACQUISITIONS, DISPOSITIONS AND OTHER ADJUSTMENTS Acquisitions Atlantic Tele-Network, Inc.In September 2013, we acquired Atlantic Tele-Network, Inc.’s U.S. retail wireless operations, operated under the Alltel brand, for $806 in cash, which includes closing adjustments. Under the terms of the agreement, we acquired wireless properties, with a preliminary value of $322 in licenses and $239 of goodwill. 700 MHz SpectrumIn September 2013, we acquired spectrum in the 700 MHz B band from Verizon Wireless for $1,900 in cash and an assignment of Advanced Wireless Service (AWS) spectrum licenses in five markets. The 700 MHz licenses acquired by AT&T cover 42 million people in 18 states. We recognized a gain of approximately $293 on this and other spectrum transactions. Pending Acquisitions LeapIn July 2013, we announced an agreement to acquire Leap Wireless International, Inc. (Leap), a provider of prepaid wireless service, for fifteen dollars per outstanding share of Leap’s common stock, or approximately $1,260, plus one non-transferable contingent value right (CVR) per share. The CVR will entitle each Leap stockholder to a pro rata share of the net proceeds of the future sale of the Chicago 700 MHz A-band Federal Communications Commission (FCC) license held by Leap. As of June 30, 2013, Leap had approximately $2,700 of debt, net of cash.Under the terms of the agreement, we will acquire all of Leap’s stock and, thereby, acquire all of its wireless properties, including spectrum licenses, network assets, retail stores and approximately 5 million subscribers. Leap’s spectrum licenses include Personal Communications Services (PCS) and AWS bands and are largely complementary to our licenses. Leap’s network covers approximately 96 million people in 35 states and consists of a 3G CDMA network and an LTE network covering approximately 21 million people. The agreementwas approved by Leap’s stockholders on October 30, 2013. The transaction is subject to review by the FCC and Department of Justice (DOJ). The review process is underway at both agencies. The transaction is expected to close in the first quarter of 2014. The agreement provides both parties with certain termination rights if the transaction does not close by July 11, 2014, which can be extended until January 11, 2015, if certain conditions have not been met by that date. Under certain circumstances, Leap may be required to pay a termination fee or AT&T may be required to provide Leap with a three-year roaming agreement for LTE data coverage in certain Leap markets lacking LTE coverage, if the transaction does not close. If Leap enters into the roaming agreement, AT&T will then have the option within 30 days after entry into the roaming agreement to purchase certain specified Leap spectrum assets. If AT&T does not exercise its right to purchase all of the specified Leap spectrum assets, Leap can then within 60 days after expiration of AT&T’s option require AT&T to purchase all of the specified spectrum assets. NOTE 8. SUBSEQUENT EVENTS On October 20, 2013, we announced an agreement with Crown Castle International Corp. (Crown Castle) in which Crown Castle will have the exclusive rights to lease and operate approximately 9,100 and purchase approximately 600 of our wireless towers for $4,850. Under the terms of the leases, Crown Castle will have exclusive rights to lease and operate the towers over an average term of approximately 28 years. As the leases expire, Crown Castle will have fixed price purchase options for these towers totaling approximately $4,200, based on their estimated fair market values at the end of the lease terms. We will sublease capacity on the towers from Crown Castle for a minimum of 10 years at current market rates, with options to renew. We plan to account for the proceeds as a financing obligation and expect this transaction to close by year-end 2013, subject to standard closing conditions. 17 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Dollars in millions except per share amounts RESULTS OF OPERATIONS For ease of reading, AT&T Inc. is referred to as “we,” “AT&T” or the “Company” throughout this document, and the names of the particular subsidiaries and affiliates providing the services generally have been omitted. AT&T is a holding company whose subsidiaries and affiliates operate in the communications services industry both in the United States and internationally, providing wireless and wireline telecommunication services and equipment. You should read this discussion in conjunction with the consolidated financial statements, accompanying notes and management’s discussion and analysis of financial condition and results of operations included in our Annual Report on Form 10-K for the year ended December31,2012. A reference to a “Note” in this section refers to the accompanying Notes to Consolidated Financial Statements. In the tables throughout this section, percentage increases and decreases that are not considered meaningful are denoted with a dash. Certain amounts have been reclassified to conform to the current period’s presentation. Consolidated ResultsOur financial results in the third quarter and for the first nine months of 2013 and 2012 are summarized as follows: Third Quarter Nine-Month Period Percent Change Percent Change Operating Revenues $ $ 2.2 % $ $ 0.8 % Operating expenses Cost of services and sales Selling, general and administrative ) ) Depreciation and amortization Total Operating Expenses Operating Income ) Income Before Income Taxes ) Net Income Net Income Attributable to AT&T $ $ 4.9 % $ $ 1.9 % Overview Operating income increased $151, or 2.5%, in the third quarter and decreased $714, or 3.8%, for the first nine months of 2013. Both operating revenues and expenses in the first nine months of 2012 include results for our sold Advertising Solutions segment, which had a negative impact on comparisons to operating income for the first nine months of 2013. Operating income increased in the third quarter reflecting continued growth in wireless data and equipment revenues, increased revenues from AT&T U-verse® (U-verse) and strategic services, and gains realized on spectrum transactions. These increases were partially offset by continued declines in our traditional voice and data services, higher wireless equipment costs, increased expenses for new product development as well as increased expenses supporting U-verse subscriber growth. Operating income for the first nine months was driven by the same factors as for the quarter; however it was also impacted by higher wireless commission expenses and the sale of our Advertising Solutions segment. Our operating income margin in the third quarter was 19.2% in both 2012 and 2013 and for the first nine months decreased from 20.0% in 2012 to 19.1% in 2013. Operating revenues increased $699, or 2.2%, in the third quarter and $733, or 0.8%, for the first nine months of 2013. Wireless data and equipment revenues increased, reflecting the increasing percentage of wireless subscribers choosing smartphones. Continued growth in U-verse services from residential customers and strategic services also contributed to higher operating revenues. The revenue increases were partially offset by continued declines in wireline voice and wireless voice and text revenues. The sale of our Advertising Solutions segment also contributed to lower revenues for the first nine months. As the telecommunications industry continues to evolve from voice-oriented services into an industry driven by data-based services, technology, and efficiencies, our products, services and plans have also changed as we transition from traditional voice and basic data services to sophisticated, high-speed, IP-based alternatives. This transition of our offerings will result in continued growth in our wireless and wireline IP-based data revenues as we bundle and price plans with greater focus on the data services that our customers desire, provide new products and services, and transition customers from their current traditional services. We expect continued declines in voice revenues and our basic wireline data services as customers choose these next-generation services. 18 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Cost of services and sales expenses increased $801, or 6.4%, in the third quarter and $1,554, or 4.1%, for the first nine months of 2013. The increases were primarily due to increased wireless equipment costs related to device sales, increased wireline costs attributable to U-verse subscriber growth and wireless network costs. The increases were partially offset by decreased wireless interconnect and long-distance costs, andlower costs associated with Universal Service Fund (USF) fees. For the first nine months offsets also included the sale of the Advertising Solutions segment. Selling, general and administrative expenses decreased $356, or 4.3%, in the third quarter and $251, or 1.0%, for the first nine months of 2013. The decreases were primarily due to gains on spectrum transactions, decreased wireline employee related expenses and lower financing-related costs associated with our pension and postretirement benefits (referred to as Pension/OPEB expenses) and, for the first nine months, the sale of the Advertising Solutions segment. These lower expenses were partially offset by increased commissions related to smartphone upgrades, wireless selling and administrative expenses and higher wireline contract service expenses. Depreciation and amortization expenses increased $103, or 2.3%, in the third quarter and $144, or 1.1%, for the first nine months of 2013. Expenses increased due to ongoing capital spending for network upgrades and expansion, partially offset by fully depreciated assets and lower amortization of intangibles for customer lists related to acquisitions. The sale of our Advertising Solutions segment also contributed to lower depreciation and amortization expenses for the first nine months. Interest expense increased $5, or 0.6%, in the third quarter and decreased $143, or 5.4%, for the first nine months of 2013. The increase in the third quarter was due to higher average debt balances offset by lower average interest rates. The decrease for the first nine months reflects our prior-year debt refinancing activity, which contributed to lower average interest rates in 2013 and one-time charges associated with the early redemption of debt in 2012. These decreases were partially offset by higher average debt balances. Equity in net income of affiliates decreased $91, or 50.0%, in the third quarter and $43, or 8.0% for the first nine months of 2013. Decreased equity in net income of affiliates in the third quarter was primarily due to decreased earnings at América Móvil, S.A. de C.V. (América Móvil) and YP Holdings LLC (YP Holdings). Decreased equity in net income of affiliates for the first nine months was primarily due to foreign exchange impacts at América Móvil, partially offset by earnings from YP Holdings. Other income (expense) – net We had other income of $50 in the third quarter and $370 for the first nine months of 2013, compared to other income of $47 in the third quarter and $122 for the first nine months of 2012. Results in the third quarter and for the first nine months of 2013 included interest and dividend income of $14 and $54 and leveraged lease income of $6 and $21, respectively. Income for the first nine months of 2013 also included a net gain on the sale of América Móvil shares and other investments of $272. Other income in the third quarter and for the first nine months of 2012 included interest and dividend income of $17 and $51 and leveraged lease income of $5 and $46 and a net gain on the sale of investments of $83 and $82, respectively. This income was partially offset by a third-quarter investment impairment of $55. Income taxes decreased $146, or 8.4%, in the third quarter and $606, or 10.7%, for the first nine months of 2013. Our effective tax rate was 29.0% for the third quarter and 30.5% for the first nine months of 2013, as compared to 32.0% for the third quarter and 33.4% for the first nine months of 2012. The decrease in effective tax rate for both the third quarter and the first nine months was primarily due to recognition of benefits related to tax audit settlements and prior-year asset sales. 19 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Selected Financial and Operating Data September 30, Wireless subscribers (000) Network access lines in service (000) Total wireline broadband connections (000) Debt ratio1 46.9% 38.6% Ratio of earnings to fixed charges2 Number of AT&T employees 1 Debt ratios are calculated by dividing total debt (debt maturing within one year plus long-term debt) by total capital (total debt plus total stockholders’ equity) and do not consider cash available to pay down debt. See our “Liquidity and Capital Resources” section for discussion. 2 See exhibit 12. Segment Results Our segments are strategic business units that offer different products and services over various technology platforms and are managed accordingly. Our operating segment results presented in Note 4 and discussed below for each segment follow our internal management reporting. We analyze our operating segments based on segment income before income taxes. We make our capital allocation decisions based on the strategic needs of the business, needs of the network (wireless or wireline) provided services, and demands to provide emerging services to our customers. Actuarial gains and losses from pension and other postemployment benefits, interest expense and other income (expense) – net, are managed only on a total company basis and are, accordingly, reflected only in consolidated results. We have three reportable segments: (1)Wireless, (2)Wireline and (3) Other. Our operating results prior to May 9, 2012, also included Advertising Solutions, which was previously a reportable segment. The Wireless segment uses our nationwide network to provide consumer and business customers with wireless data and voice communications services. This segment includes our portion of the results from our mobile payment joint venture marketed as the ISIS Mobile WalletTM (ISIS), which is accounted for as an equity method investment. The Wireline segment uses our regional, national and global network to provide consumer and business customers with data and voice communications services, U-verse high-speed broadband, video, voice services, and managed networking to business customers. Additionally, commissions on sales of satellite television services offered through our agency arrangements are included in the segment. The Advertising Solutions segment included our directory operations, which published Yellow and White Pages directories and sold directory advertising, Internet-based advertising and local search through May 8, 2012. The Other segment includes our portion of the results from our international equity investment, our equity interest in YP Holdings, and costs to support corporate-driven activities and operations. Also included in the Other segment are impacts of corporate-wide decisions for which the individual operating segments are not being evaluated, including interest costs and expected return on plan assets for our pension and postretirement benefit plans. The following sections discuss our operating results by segment. Operations and support expenses include certain network planning and engineering expenses; information technology; our repair technicians and repair services; property taxes; bad debt expense; advertising costs; sales and marketing functions, including customer service centers; real estate costs, including maintenance and utilities on all buildings; credit and collection functions; and corporate support costs, such as finance, legal, human resources and external affairs. Pension and postretirement service costs, net of amounts capitalized as part of construction labor, are also included to the extent that they are associated with employees who perform these functions. We discuss capital expenditures for each segment in “Liquidity and Capital Resources.” 20 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Wireless Segment Results Third Quarter Nine-Month Period Percent Change Percent Change Segment operating revenues Data $ $ 17.6 % $ $ 19.4 % Voice, text and other service Equipment Total Segment Operating Revenues Segment operating expenses Operations and support Depreciation and amortization Total Segment Operating Expenses Segment Operating Income Equity in Net Income (Loss) of Affiliates Segment Income $ 4,605 $ 3.4 % $ $ % 21 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts The following table highlights other key measures of performance for the Wireless segment: Third Quarter Nine-Month Period Percent Percent (Subscribers in 000s) Change Change Wireless Subscribers1 3.4 % Gross Subscriber Additions2 6.9 % Net Subscriber Additions2 Total Churn3 % % (3) BP % % 2 BP Postpaid Smartphone Subscribers 13.7 % Postpaid Data-Centric Device and Other Phone Subscribers Total Postpaid Subscribers Net Postpaid Subscriber Additions2 - Postpaid Churn3 % % (1) BP % % (1) BP Prepaid Subscribers % Net Prepaid Subscriber Additions2 77 - 19 Reseller Subscribers % Net Reseller Subscriber Additions2 ) - ) - Connected Device Subscribers4 13.6 % Net Connected Device Subscriber Additions - 1 Represents 100% of AT&T Mobility wireless subscribers. 2 Excludes merger and acquisition-related additions during the period. 3 Calculated by dividing the aggregate number of wireless subscribers who canceled service during a period divided by the total number of wireless subscribers at the beginning of that period. The churn rate for the period is equal to the average of the churn rate for each month of that period. 4 Includes data-centric devices such as eReaders, automobile monitoring systems, and fleet management - excludes tablet subscribers, which are primarily reflected in our postpaid subscriber category, with the remainder in prepaid. Wireless Subscriber Relationships As the wireless industry continues to mature, we believe that future wireless growth will increasingly depend on our ability to offer innovative services and devices and a wireless network that has sufficient spectrum and capacity to support these innovations and make them available to more subscribers. To attract and retain subscribers, we offer a broad handset line and a wide variety of service plans. As technology evolves, rapid changes are occurring in the handset and device industry with the continual introduction of new models or significant revisions of existing models. We believe a broad offering of a wide variety of smartphones reduces dependence on any single operating system or manufacturer as these products continue to evolve in terms of technology and subscriber appeal. In the first nine months of 2013, we continued to see increasing use of smartphones by our postpaid subscribers. Of our total postpaid phone subscriber base, 74.7% (or 50.6 million subscribers) use smartphones, up from 66.1% (or 44.5 million subscribers) a year earlier. As is common in the industry, most of our subscribers’ phones are designed to work only with our wireless technology, requiring subscribers who desire to move to a new carrier with a different technology to purchase a new device. 22 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Our postpaid subscribers typically sign a two-year contract, which includes discounted handsets and early termination fees. About 90% of our postpaid smartphone subscribers are on FamilyTalk® Plans (family plans), Mobile Share plans or business plans, which provide for service on multiple devices at reduced rates, and such subscribers tend to have higher retention and lower churn rates. We offer our Mobile to Any Mobile feature, which enables our subscribers on these and other qualifying plans to make unlimited mobile calls to any mobile number in the United States, subject to certain conditions. We also offer data plans at different price levels (usage-based data plans) to attract a wide variety of subscribers and to differentiate us from our competitors. Our postpaid subscribers on data plans increased 12.0% year over year. A growing percentage of our postpaid smartphone subscribers are on usage-based data plans, with 72.0% (or 36.4 million) on these plans as of September 30, 2013, up from 63.9% (or 28.5 million) as of September 30, 2012. About 80% of subscribers on usage-based data plans have chosen the higher-priced plans. We recently expanded our Mobile Share data plans to include additional, larger usage levels, and we have introduced a program allowing subscribers to more frequently upgrade handsets using an installment payment plan. Participation in these plans continues to increase. Such offerings are intended to encourage existing subscribers to upgrade their current services and/or add connected devices, attract subscribers from other providers, and minimize subscriber churn. As of September 30, 2013, about 70% of our postpaid smartphone subscribers use a 4G-capable device (i.e., a device that would operate on our HSPA+ or LTE network), and about 42% of our postpaid smartphone subscribers use an LTE device. Due to substantial increases in the demand for wireless service in the United States, AT&T is facing significant spectrum and capacity constraints on its wireless network in certain markets.We expect such constraints to increase and expand to additional markets in the coming years.While we are continuing to invest significant capital in expanding our network capacity, our capacity constraints could affect the quality of existing voice and data services and our ability to launch new, advanced wireless broadband services, unless we are able to obtain more spectrum. Any long-term spectrum solution will require that the Federal Communications Commission (FCC) make new or existing spectrum available to the wireless industry to meet the expanding needs of our subscribers. We will continue to attempt to address spectrum and capacity constraints on a market-by-market basis. Wireless Metrics Subscriber Additions As of September 30, 2013, we served 109.5 million wireless subscribers, an increase of 3.4% when compared to the prior year. Gross subscriber additions (gross additions) in the third quarter were 6.9% higher than in the third quarter of 2012, primarily due to increased smartphone sales and growth in the connected device subscriber base. Gross additions for the first nine months of 2013 were 1.2% lower than the comparable period of the prior year, reflecting competition in the wireless industry and market saturation, which we expect will continue to limit the rate of growth in the industry’s subscriber base. Higher net subscriber additions (net additions) in the third quarter were primarily due to growth in smartphone sales and the connected device subscriber base. Lower net subscriber additions (net additions) for the first nine months of 2013 were primarily attributable to losses in reseller low-revenue accounts. The increases in net postpaid additions reflect the migration of prepaid tablet subscribers to our postpaid plans, contributing to an increase in postpaid tablet subscribers of 388,000 in the third quarter and 1,151,000 for the first nine months of 2013. The introduction of LTE-capable GoPhones and new pricing plans contributed to the increase in net prepaid additions when compared to the third quarter of 2012. Average service revenue per user (ARPU) – Postpaid increased 1.5% in the third quarter and 1.4% for the first nine months of 2013. Postpaid data services ARPU increased 16.6% in the third quarter and 17.4% for the first nine months of 2013, reflecting greater use of smartphones and data-centric devices by our subscribers. The growth in postpaid data services ARPU was partially offset by a 5.1% decrease in postpaid voice, text and other service ARPU in the third quarter and 5.3% decrease for the first nine months of 2013. Voice, text and other service ARPU declined due to lower access and airtime charges, triggered in part by postpaid subscribers on our discount plans and lower roaming revenues. ARPU – Total increased 0.9% in the third quarter and 0.7% for the first nine months of 2013, reflecting growth in data services as more subscribers are using smartphones and tablets and choosing higher-priced usage-based data plans. Data services ARPU increased 14.3% in the third quarter and 15.9% for the first nine months of 2013. Voice, text and other service ARPU declined 5.3% in the third quarter and 5.9% for the first nine months of 2013 primarily due to voice access and usage trends and a shift toward a greater percentage of data-centric devices, as well as lower regulatory fees. We expect continued growth in data services ARPU as more subscribers use smartphones and data-centric devices and continue to choose higher-priced usage-based data plans. As technology and devices evolve, we also expect continued pressure on voice, text and other service ARPU. 23 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts ChurnThe effective management of subscriber churn is critical to our ability to maximize revenue growth and to maintain and improve margins. The total churn rate was lower in the third quarter with higher net postpaid additions and improvements in net connected device additions. A higher total churn rate for the first nine months of 2013 was primarily associated with the disconnection of reseller low-revenue accounts. The postpaid churn rate was slightly lower in the third quarter and for the first nine months of 2013. Operating Results Our Wireless segment operating income margin in the third quarter decreased from 26.9% in 2012 to 26.4% in 2013 and for the first nine months decreased from 28.6% in 2012 to 27.2% in 2013. Wireless segment operating income increased $153, or 3.4%, in the third quarter and decreased $52, or 0.4%, for the first nine months of 2013. The decreases in operating margin and year-to-date operating income reflected higher costs associated with upgrade activity and subsidies associated with growing smartphone sales, partially offset by continued data revenue growth. The increase in third-quarter operating income reflected continued data growth and higher smartphone sales and upgrades, partially offset by the costs of higher smartphone sales and upgrade activity. Voice, text and other service revenues decreased $269, or 2.6%, in the third quarter and $943, or 3.1%, for the first nine months of 2013. While we had a 3.4% year-over-year increase in the number of wireless subscribers, these revenues continue to decline due to lower access and airtime charges. Data service revenues increased $823, or 17.6%, in the third quarter and $2,598, or 19.4%, for the first nine months of 2013. The increases were primarily due to the increased number of subscribers using smartphones and data-centric devices, such as tablets, eReaders, and mobile navigation devices. Data service revenues accounted for 34.8% of our wireless service revenues for the first nine months of 2013, compared to 30.3% last year. Equipment revenues increased $294, or 17.0%, in the third quarter and $686, or 14.0%, for the first nine months of 2013 due to year-over-year increases in smartphone sales as a percentage of total device sales to postpaid subscribers and higher device upgrades. Operations and support expensesincreased $550, or 5.3%, in the third quarter and $1,932, or 6.4%, for the first nine months of 2013. The increases in the third quarter and for the first nine months were primarily due to the following: · Equipment costs increased $521 and $1,526 reflecting an increase in upgrade activity and total device sales, as well as the sales of more expensive smartphones. · Commission expenses increased $105 and $316 due primarily to higher upgrade activity and total device sales and a year-over-year increase insmartphone sales as a percentage of total device sales. · Selling expenses (other than commissions) and administrative expenses increased $36 and $377 due primarily to increases of: $35 and $197 in employee-related costs; $138 in advertising costs for the first nine months of 2013; and $40 and $148 in information technology costs in conjunction with ongoing support systems development. Partially offsetting these increases were bad debt expense declines of $36 and $138. · Network system costs increased $32 and $187 due to higher personnel-related network support costs and cell site related costs in conjunction with our network enhancement efforts. Partially offsetting these increases were the following: · Interconnect and long-distance costs decreased $114 and $326 due to third-party credits and lower usage costs in the current period. · USF fees decreased $4 and $102 primarily due to federal rate decreases, which are offset by lower USF revenues. Depreciation and amortization expenses increased $145, or 8.4%, in the third quarter and $461, or 9.1%, for the first nine months of 2013. Depreciation expense increased $213, or 13.2%, in the third quarter and $670, or 14.3%, for the first nine months primarily due to ongoing capital spending for network upgrades and expansion. Amortization expense decreased $68, or 59.1%, in the third quarter and $209, or 52.8%, for the first nine months primarily due to lower amortization of intangibles for customer lists related to acquisitions. 24 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Wireline Segment Results Third Quarter Nine-Month Period Percent Change Percent Change Segment operating revenues Data $ $ 5.9 % $ $ 5.5 % Voice ) ) Other ) ) Total Segment Operating Revenues ) ) Segment operating expenses Operations and support Depreciation and amortization ) ) Total Segment Operating Expenses Segment Operating Income ) ) Equity in Net Income (Loss) of Affiliates - - - 1 - Segment Income $ $ ) % $ $ ) % Operating Results Our Wireline segment operating income margin in the third quarter decreased from 12.1% in 2012 to 10.6% in 2013, and for the first nine months decreased from 12.2% in 2012 to 10.9% in 2013. Segment operating income decreased $245, or 13.7%, in the third quarter and $638, or 11.7%, for the first nine months of 2013. The decrease in operating margins and income was driven primarily by lower voice revenue and higher operations and support expense, partially offset by data revenue growth and lower depreciation and amortization expenses. Data revenues increased $470, or 5.9%, in the third quarter and $1,297, or 5.5%, for the first nine months of 2013. Data revenues accounted for approximately 57% of wireline operating revenues for the first nine months of 2013 and 53% for the first nine months of 2012. Data revenue includes IP, strategic business and traditional data services. · IP data revenues (excluding strategic business services below) increased $428, or 11.5%, in the third quarter and $1,237, or 11.4%, for the first nine months of 2013 primarily driven by higher U-verse penetration, customer additions, and migration from our legacy voice and DSL services. In the third quarter and for the first nine months U-verse revenue from consumer customers increased $318 and $957 for high speed Internet access, $244 and $736 for video and $76 and $198 for voice, respectively. These increases were partially offset by a decrease of $191 and $557 in DSL revenue as customers continue to shift to our U-verse or competitors’ high speed Internet access offerings. We expect DSL revenue to continue to decline as a percentage of our overall data revenues. · Strategic business services, which include VPNs, Ethernet, hosting, IP conferencing, VoIP, Ethernet-access to Managed Internet Service (EaMIS), security services, and U-verse services provided to business customers, increased $293, or 15.7%, in the third quarter and $772, or 14.1%, for the first nine months of 2013 primarily driven by migration from our legacy services. In the third quarter and for the first nine months revenue from Ethernet increased $76 and $215, VPN increased by $116 and $251, U-verse services increased $32 and $103, VoIP increased $27 and $78 and EaMIS increased $22 and $78, respectively. · Traditional data revenues, which include circuit-based and packet-switched data services, decreased $251, or 10.5%, in the third quarter and $719, or 9.7%, for the first nine months of 2013. This decrease was primarily due to lower demand as customers continue to shift to more advanced IP-based technology such as Ethernet, VPN, U-verse High Speed Internet access and managed Internet services. We expect these traditional services to continue to decline as a percentage of our overall data revenues. 25 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Voice revenues decreased $540, or 9.7%, in the third quarter and $1,681, or 9.8%, for the first nine months of 2013 primarily due to declining demand for traditional voice services by our consumer and business customers. Included in voice revenues are revenues from local voice, long-distance (including international) and local wholesale services. Voice revenues do not include VoIP revenues, which are included in data revenues. · Local voice revenues decreased $341, or 9.9%, in the third quarter and $1,051, or 9.9%, for the first nine months of 2013. The decrease was driven primarily by a 15.6% decline in total switched access lines. We expect our local voice revenue to continue to be negatively affected by competition from alternative technologies, primarily wireless and VoIP. · Long-distance revenues decreased $192, or 10.3%, in the third quarter and $617, or 10.7%, for the first nine months of 2013. Lower demand for long-distance service from our business and consumer customers decreased revenues $158 in the third quarter and $514 for the first nine months of 2013. Additionally, expected declines in the number of our national mass-market customers decreased revenues $33 in the third quarter and $103 for the first nine months of 2013. Other operating revenues decreased $74, or 5.9%, in the third quarter and $168, or 4.4%, for the first nine months of 2013. Major items included in other operating revenues are integration services and customer premises equipment, government-related services and outsourcing, which account for approximately 60% of total other revenue for the periods reported. Operations and support expensesincreased $139, or 1.4%, in the third quarter and $288, or 0.9%, for the first nine months of 2013. Operations and support expenses consist of costs incurred to provide our products and services, including costs of operating and maintaining our networks and personnel costs, such as compensation and benefits. The increase in the third quarter of 2013 was primarily due to increased cost of sales of $167, primarily related to U-verse related expenses, contract services of $56, and materials and supplies expense of $32. These increases were partially offset by lower employee related expenses of $138. The increase for the first nine months of 2013 was primarily due to increased cost of sales of $533, primarily related to U-verse related expenses, contract services of $166, and advertising expense of $131. These increases were partially offset by lower employee related expenses of $382 and USF fees of $122, which are offset by lower USF revenue. Depreciation and amortization expenses decreased $38, or 1.4%, in the third quarter and $202, or 2.4%, for the first nine months of 2013. The decrease was primarily related to lower amortization of intangibles for customer lists associated with acquisitions and lower depreciation as assets become fully depreciated. 26 AT&T INC. SEPTEMBER 30, 2013 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Dollars in millions except per share amounts Supplemental Information Wireline Broadband, Telephone and Video Connections Summary Our broadband, switched access lines and other services provided at September 30, 2013 and 2012 are shown below and trends are addressed throughout the preceding segment discussion. September 30, September 30, Percent (in 000s) Change U-verse High Speed Internet 37.1 % DSL and Other Broadband Connections ) Total Wireline Broadband Connections1 Total U-verse Video Connections Retail Consumer Switched Access Lines ) U-verse Consumer VoIP Connections Total Retail Consumer Voice Connections ) Switched Access Lines Retail Consumer ) Retail Business ) Retail Subtotal ) Wholesale Subtotal ) Total Switched Access Lines2 ) % 1 Total wireline broadband connections include DSL, U-verse High Speed Internet and satellite broadband. 2 Total switched access lines includes access lines provided to national mass markets and private payphone service providers of 260 atSeptember 30, 2013 and 325 at September 30, 2012. Advertising Solutions Segment Results Third Quarter Nine-Month Period Percent Change Percent Change Total Segment Operating Revenues $
